DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendment to claim 6 in the reply filed 3 January 2022 is acknowledged and accordingly the rejections to each of claims 6-9 under 35 U.S.C. 112(b) for the reasons indicated in the last office action mailed 18 October 2021 are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see last paragraph of the first page of Applicant’s remarks and first paragraph of the second page of Applicant’s remarks, filed 3 January 2022, with respect to amended claim 1 have been fully considered and are persuasive. Accordingly, the rejections of claims 1-3, 7, 8, and 10 have been withdrawn as moot because amended claim 1 is now in condition for allowance for the reasons set forth below.

Reasons for Allowance
Claims 1-8, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan an ultrasonic wave amplifying unit configured to have a second resonant frequency when considered in combination with the other limitations recited in the instant claim.
As to claims 2-8, 10, and 11: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856